Louis Sandow, the defendant in error, was arrested for the violation of Ordinance No. 74-224 of the city of Cincinnati, and upon trial in the municipal court of Cincinnati was found guilty of reckless driving, in violation of one of the provisions of that ordinance. The municipal court assessed a fine of $50, and suspended the driving rights of Sandow for a period of fifty days.
The ordinance provides: "Upon the conviction of any person for violating any of the provisions of *Page 320 
this ordinance, the trial court may, in addition to and independent of all other penalties provided for herein, prohibit such person from operating or driving a motor vehicle for a period of not to exceed six months * * *."
The fine and suspension were, therefore, within the provisions of the ordinance.
Sandow prosecuted error to the court of common pleas from the judgment of the municipal court. Upon consideration, the court of common pleas found invalid that part of the sentence imposing upon the plaintiff in error suspension of his driving rights, and to the extent that the municipal court undertook to inflict a penalty of suspension the judgment of the municipal court was reversed, but affirmed in all other respects.
From that judgment of the common pleas court the city of Cincinnati prosecutes error to this court.
An examination of the record and the law leads us to the conclusion that the municipal court did not commit any error in the judgment rendered.
The judgment of the court of common pleas holding invalid the suspension of Sandow's driving rights is reversed, and the judgment of the municipal court of Cincinnati is in all respects affirmed on authority of Village of Struthers v. Sokol and Cityof Youngstown v. Sandela, 108 Ohio St. 263, 140 N.E. 519, andCity of Youngstown v. Evans and In re Brown, reported in 121 Ohio St. 342,  168 N.E. 844.
Judgment reversed and judgment for plaintiff in error.
ROSS, P.J., and CUSHING, J., concur. *Page 321